DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1, 6 are currently amended.
Claims 2-5, 7-9 are previously presented.
Claims 10-14 are withdrawn.
Claims 15-18 are new.

Election/Restrictions

This application is in condition for allowance except for the presence of claims 10-14 directed to Group II non-elected without traverse.  Accordingly, claims 10-14 have been cancelled.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Atty. Martin Fagus on 09/20/2021.

The application has been amended as follows: 
Regarding claims 15, the words “distal ends” has been replaced with --distal end-- and the words “proximal ends” has been replaced with the word --proximal end-- in the second line of the claim such that the claimed subject matter reads:
“said ribs being included in the range of 4-60 per inch and including a depth from the distal end to the proximal end in the range of 2 to 60 mils”.

Regarding claims 16, the words “distal ends” has been replaced with --distal end-- and the words “proximal ends” has been replaced with the word --proximal end-- in the second line of the claim such that the claimed subject matter reads:
“said ribs being included in the range of 10-30 ribs per inch and including a depth from the distal end to the proximal end in the range of 2 to 10 mils”.

Regarding claims 17, the words “distal ends” has been replaced with --distal end-- and the words “proximal ends” has been replaced with the word --proximal end-- in the second line of the claim such that the claimed subject matter reads:
“said ribs being included in the range of 4-60 ribs per inch and including a depth from the distal end to the proximal end in the range of 2 to 60 mils”.

Regarding claims 18, the words “distal ends” has been replaced with --distal end-- and the words “proximal ends” has been replaced with the word --proximal end-- in the second line of the claim such that the claimed subject matter reads:


Allowable Subject Matter

Claims 1-9, 15-18 allowed.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, none of the cited prior art or any prior art available discloses:
 Closest cited prior art Pulek discloses a filter support sheet (see diffusion medium 20) (what follows is an intended use) for a filter substrate, said filter substrate support sheet being a single, unitary sheet (see Fig. 3 – it is) extruded (see [0034]) from a thermoplastic (see [0033-34]), fluoroplastic material (see melt-processible fluoropolymer) and having a predetermined structure (any structure can be considered a predetermined structure) including a thickness (any thickness can be considered the thickness – see Fig. 4-6) between opposed surfaces, 
said filter substrate support sheet including a planar, continuous base section (see 16 of Fig. 5) having opposed outer surfaces,
said filter support sheet further including apertures (see 18 of Fig. 5) punched through the entire thickness thereon in a predetermined pattern, 
Pulek discloses spaced apart ribs (protrusions – apart from strands 26), however does not recite all of the features of the ribs as claimed explicitly in written format. (extending outwardly from at least one said opposed outer surfaces in a desired, predetermined pattern (any pattern can be considered a pre-determined pattern to one of ordinary skill in the art); said spaced-apart ribs including an outer distal end and an inner proximal end, said inner proximal end being continuous with an outer surface of said planer, continuous base section, said spaced-apart ribs cooperating with an outer surface from which said spaced-apart ribs extend to 
In the same field of endeavor of filter design as Pulek, Zhang discloses spaced apart ribs (see rib profile of Fig. 10, [0073]-[0074]) extending outwardly from at least one said opposed outer surfaces in a desired, predetermined pattern (any pattern can be considered a pre-determined pattern to one of ordinary skill in the art); said spaced-apart ribs including an outer distal end and an inner proximal end, said inner proximal end being continuous with an outer surface of said planer, continuous base section, said spaced-apart ribs cooperating with an outer surface from which said spaced-apart ribs extend to provide outer surface segments between adjacent ribs providing continuous flow channels bound by said adjacent spaced-apart ribs, said continuous flow channels extending in a direction along said outer surface.
	Zhang had the benefit that the tapered flutes has advantages in filtering, such as oil or water repellency, removing odors, removing organic matter, removing ozone, disinfecting, drying and reducing fragrance.  [0016]. The ribs/flutes are formed of the same polymeric materials. Id. 
	The combination Pulek/Zhang even when forced does not disclose or render obvious:
“said filter substrate support sheet including said ribs and apertures therein directing fluid containing material to be filtered along said continuous flow channels and through said apertures into said filter substrate; said predetermined pattern of apertures being provided independently of and unaffected by the desired predetermined pattern of ribs in the filter substrate support sheet, said predetermined pattern of apertures includes apertures extending through the ribs and outer surface segments between the ribs”.
Closest prior art newly made of record Rosenblum (US 3812972) discloses a filter with holes but does not include ribs/pleats/grooves extending from planar base sections and it would 
	Therefore, claim 1 is deemed allowable.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUY F MONGELLI/Examiner, Art Unit 1747                                                                                                                                                                                                        

 /FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712